Title: From Thomas Jefferson to Bernard Peyton, 16 March 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Mar. 16. 21.
I recieved last night yours of the 12th and could scarcely believe it possible I should have made such a blunder as the omission to name the sum to be remitted to Messrs Leroy & Bayard. but turning to my letter I found it really so. I am quite ashamed of it. the sum is 125. D. the inclosed letter from mr Maury came to my hands 9. months ago, and having not heard from mr Pickett I have taken for granted the bust mentioned in it never came to hand, will you be so good as to have it shewn to him by way of enquiry merely.  the instrument of security I mean to send you is only waiting for a 3d witness, which will be the first person who shall call on me. this is a measure which my own con-science forces me to, in order that it may not affect your son credit when it shall be known that you hold security in your own hands. the draught for 1348D.47 in favor of Leitch is correct, and I drew on you on the 13th for 50. D. in favor of mr Hatch. be assured of my constant and affectionate friendship.Th: Jefferson